Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Timothy Smith on 04/16/2021 to amend the claims as following.

1.	(Currently Amended) A light fixture for monitoring the position of another light fixture, the light fixture comprising:
a housing;
a plurality of antennas, wherein each antenna of the plurality of antennas is configured to receive a communication signal from the another light fixture mounted in a fixed location; and
a controller coupled to the plurality of antennas, wherein the controller is configured to:
determine an angle of arrival for the communication signal received by each of the plurality of antennas; 
determine that the angle of arrival falls outside a range of expected 
determine, over a period of time, that the another light fixture is not temporarily out of the fixed position; and
send, after ensuring that the another light fixture is not temporarily out of the fixed position, a notification to communicate that the another light fixture has changed position from the fixed location. 

5. 	(Cancelled) 

12. 	(Currently Amended) A lighting system used to monitor the position of light fixtures, the lighting system comprising:
a first light fixture comprising:
a first housing mounted in a fixed location; and
a transmitter that sends communication signals; and
a second light fixture comprising:
a second housing;
at least one antenna that receives the communication signals transmitted by the transmitter; and
a controller coupled to the at least one antenna, wherein the controller:
determines a signal strength for each of the communication signals transmitted by the transmitter; 
determines that the signal strength of one of the communication signals received by the at least one antenna from the first light fixture at a first time falls outside a range of expected values that is established based on prior signal strength values associated with prior communication signals received by the at least one antenna and broadcast by the first light fixture prior to the first time, wherein the signal strength of the one of the communication signals falling outside the range of expected values indicates that the first housing of the first light fixture has changed position from the fixed location; 
determines, over a period of time after the first time, that the first housing of the first light fixture is not temporarily out of the fixed position; and
sends, after confirming that the first housing of the first light fixture is not temporarily out of the fixed position, a notification to communicate that the first housing of the first light fixture has changed position from the fixed location. 

18.	(Currently Amended) A device for monitoring the position of a light fixture, the device comprising:
at least one antenna coupled to another light fixture, wherein each of the at least one antenna is configured to receive a communication signal from the light fixture mounted in a fixed location; and
a controller coupled to the at least one antenna, wherein the controller is configured to:
determine an angle of arrival for the communication signal received by the at least one antenna; 
determine that the angle of arrival falls outside a range of expected values that is established based on prior angle of arrival values associated with prior communication signals received by the at least one antenna and broadcast by the light fixture; and
send, after determining over a period of time that the light fixture has permanently changed position from the fixed location, a notification to communicate that the light fixture has changed position from the fixed location. 



21.		(New) The lighting system of Claim 12, wherein the first housing of the first light fixture is temporarily out of the fixed position due to a natural event. 
22.		(New) The lighting system of Claim 21, wherein the natural event comprises vibrations from an earthquake. 
23.		(New) The lighting system of Claim 21, wherein the natural event comprises wind. 

[End Amendment]
Reason(s) For Allowance
1.	Claims 1-4, 6-13 and 16-23 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claims, Hutson in view of Lee teaches all the limitations of the claims as shown in Non-final office action dated 01/07/2021 also see applicant remarks 04/06/2021. 
However, Hutson, Lee nor any other prior art of record as a whole teaches  
 determine an angle of arrival for the communication signal received by each of the plurality of antennas; 
determine that the angle of arrival falls outside a range of expected values that is established based on prior angle of arrival values associated with prior communication signals received by the plurality of antennas and broadcast by the another light fixture; 
determine, over a period of time, that the another light fixture is not temporarily out of the fixed position; and send, after ensuring that the another light fixture is not temporarily out of the fixed position.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685